EXHIBIT 10.1

 

SECOND AMENDED and RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

 

SECTION 1. PURPOSE OF THIS PLAN

 

The purposes of the Hornbeck Offshore Services, Inc. Incentive Compensation Plan
are to (i) promote the interests of Hornbeck Offshore Services, Inc., a Delaware
corporation (the “Company”) and its shareholders by enabling the Company and
each of its Subsidiaries (as hereinafter defined) to (A) attract, motivate and
retain their respective Employees and non-employee Directors (as hereinafter
defined) by offering such Employees and non-employee Directors performance-based
stock incentives and other equity interests in the Company and other incentive
awards and (B) compensate Consultants (as hereinafter defined) by offering such
Consultants performance-based stock incentives and other equity interests in the
Company and other incentive awards that recognize the creation of value for the
shareholders of the Company and (ii) promote the Company’s long-term growth and
success. To achieve these purposes, eligible Persons may receive Stock Options,
Stock Appreciation Rights, Restricted Stock, Performance Awards and any other
Awards (as such terms are hereinafter defined), or any combination thereof.

 

SECTION 2. DEFINITIONS

 

As used in this Plan, the following terms shall have the meanings set forth
below unless the context otherwise requires:

 

2.1. “Award” shall mean the grant of a Stock Option, Stock Appreciation Right,
Restricted Stock, Performance Award, or any other grant of incentive
compensation pursuant to this Plan.

 

2.2. “Book Value” shall mean the excess of the value of the assets of an entity
over the liabilities of such entity (determined in accordance with United States
generally accepted accounting principles, consistently applied).

 

2.3. “Board” shall mean the Board of Directors of the Company, as the same may
be constituted from time to time.

 

2.4. “Cause” shall mean termination of a Participant’s employment with the
Company or a Subsidiary upon the occurrence of one or more of the following
events:

 

(a) The Participant’s failure to substantially perform such Participant’s duties
with the Company or any Subsidiary as determined by the Board or the Company;

 

(b) The Participant’s willful failure or refusal to perform specific directives
of the Board or the Company, which directives are consistent with the scope and
nature of the Participant’s duties and responsibilities;

 

(c) The Participant’s conviction of a felony; or



--------------------------------------------------------------------------------

(d) A breach of the Participant’s fiduciary duty to the Company or any
Subsidiary or willful violation in the course of performing the Participant’s
duties for the Company or any Subsidiary of any policy, rule, or directive of
the Company or any Subsidiary, or of any law, rule or regulation (other than
traffic violations or other minor offenses). No act or failure to act on the
Participant’s part shall be considered willful unless done or omitted to be done
in bad faith and without reasonable belief that the action or omission was in
the best interest of the Company.

 

2.5. “Change in Control” shall mean, after the Effective Date, (i) the
occurrence of an event of a nature that would be required to be reported by the
Company in response to Item 1 of a Current Report on Form 8-K (or any successor
to such form) promulgated pursuant to the Exchange Act; provided, without
limitation, such a Change in Control shall be deemed to have occurred if (a) any
Person or Group (other than (A) the Company, (B) a wholly-owned Subsidiary,
(C) any Employee benefit plan (including, without limitation, an Employee stock
ownership plan) adopted by the Company or any wholly-owned Subsidiary or (D) any
trustee or other fiduciary holding securities under any Employee benefit plan
adopted by the Company or any Subsidiary), becomes the “beneficial owner” (as
defined in Rule 13d-3 (or any successor to such rule) promulgated under the
Exchange Act), directly or indirectly, of securities of the Company or any
Material Subsidiary representing fifty percent (50%) or more of the combined
voting power of the Company’s or such Material Subsidiary’s then outstanding
securities or (b) during any period of twenty-four (24) months, individuals who
at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election by the Board or the
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of such twenty-four (24) month period or whose
election or nomination for election was previously so approved; (ii) a Corporate
Transaction is consummated, other than a Corporate Transaction that would result
in substantially all of the holders of voting securities of the Company
outstanding immediately prior thereto owning (directly or indirectly and in
substantially the same proportions relative to each other) not less than fifty
percent (50%) of the combined voting power of the voting securities of the
issuing/surviving/resulting entity outstanding immediately after such Corporate
Transaction or (iii) an agreement for the sale or other disposition of all or
substantially all of the Company’s assets (evaluated on a consolidated basis,
without regard to whether the sale or disposition is effected via a sale or
disposition of assets of the Company, the sale or disposition of the securities
of one or more Subsidiaries or the sale or disposition of the assets of one or
more Subsidiaries) is consummated.

 

2.6. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time (or any successor to such legislation).

 

2.7. “Committee” shall mean the Compensation Committee of the Board as such
Compensation Committee may be constituted from time to time pursuant to the
terms of the Compensation Committee Charter of the Board. Membership on the
Committee shall be limited to Directors who (i) meet the independence
requirements of the New York Stock Exchange and any other regulatory
requirements, (ii) qualify as

 

2



--------------------------------------------------------------------------------

“Non-Employee Directors” (as that term is defined in Rule 16b-3 (or any
successor to such rule) promulgated under the Exchange Act), and (iii) satisfy
the requirements of an “outside director,” for purposes of Section 162(m) of the
Code and such Treasury regulations as may be promulgated thereunder. Once
appointed by the Board, members of the Committee, shall, except for any period
of suspension, hold office until their successors are duly elected and qualified
or until their earlier resignation, removal or death. Membership in the
Committee shall be subject to the rotation policy set forth in the Company’s
corporate governance guidelines. All members of the Committee will serve at the
pleasure of the Board. Notwithstanding the foregoing, if the composition of the
Committee does not comply with the foregoing provisions of this Subsection, the
entire Board shall constitute the Committee until such time as a proper
Committee is appointed in accordance with the foregoing provisions of this
Subsection.

 

2.8. “Common Stock” shall mean the Common Stock, par value $.01 per share, of
the Company.

 

2.9. “Company” shall have the meaning set forth in Section 1 of this Plan.

 

2.10. “Consultant” shall mean any Person who or which is engaged by the Company
or any Subsidiary to render consulting services including, without limitation,
any nonvoting advisory director who may be appointed by the Board.

 

2.11. “Corporate Transaction” shall mean any recapitalization (other than a
transaction contemplated by Subsection 13(a)), merger, consolidation or
conversion involving the Company or any exchange of securities involving the
Common Stock (other than a transaction contemplated by Subsection 13(a)).

 

2.12. “Designated Beneficiary” shall mean the beneficiary designated by a
Participant, in a manner authorized by the Committee or the Board, to exercise
the rights of such Participant in the event of such Participant’s death. In the
absence of an effective designation by a Participant, the Designated Beneficiary
shall be such Participant’s estate.

 

2.13. “Director” shall mean any member of the Board.

 

2.14. “Disability” shall mean the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Award
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

 

3



--------------------------------------------------------------------------------

2.15. “Effective Date” shall mean November             , 1997.

 

2.16. “Employee” shall mean any person, including an officer of the Company or a
Subsidiary, within the meaning of Section 16 of the Exchange Act (whether or not
the Company is subject to the Exchange Act), or Director, who is employed,
within the meaning of Section 3401 of the Code, by the Company or a Subsidiary.
The provision of compensation by the Company or a Subsidiary to a Director
solely with respect to such individual rendering services in the capacity of a
Director, however, shall not be sufficient to constitute “employment” by the
Company or that Subsidiary.

 

2.17. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time (or any successor to such legislation).

 

2.18. “Fair Market Value” shall mean with respect to the Shares, as of any date,
(i) if the Common Stock is listed or admitted to trade on a national securities
exchange, the closing price of the Common Stock on the composite tape of the
principal national securities exchange on which the Common Stock is so listed or
admitted to trade, on such date or, if there is no trading in Shares on such
date, then the closing price of the Common Stock as quoted on such composite
tape on the next preceding date on which there was trading in such Shares, as
published in The Wall Street Journal or such other source as the Committee or
the Board deems reliable; (ii) if the Common Stock is not listed or admitted to
trade on a national securities exchange, then the closing price of the Common
Stock as quoted on the National Market System of the NASD; (iii) if the Common
Stock is not listed or admitted to trade on a national securities exchange or
the National Market System of the NASD, the mean between the bid and asked price
for the Common Stock on such date, as furnished by the NASD through NASDAQ or a
similar organization if NASDAQ is no longer reporting such information; or
(iv) if the Common Stock is not listed or admitted to trade on a national
securities exchange or the National Market System of the NASD and if bid and
asked prices for the Common Stock are not so furnished by the NASD or a similar
organization, the value established by the Board. Fair market value shall be
determined without regard to any restriction other than a restriction which, by
its terms, will never lapse.

 

2.19. “Group” shall have the meaning ascribed to such term in Section 13(d) of
the Exchange Act.

 

2.20. “Incentive Stock Option” shall mean a Stock Option granted under the Plan
to an Employee that meets the requirements of Section 422 of the Code.

 

2.21. “Material Subsidiary” shall mean any Subsidiary of which the Book Value or
fair market value (whichever is greater) constitutes fifty percent (50%) or more
of the Book Value of the Company. The fair market value of a Subsidiary will be
determined in good faith by the Board.

 

2.22. “NASD” shall mean the National Association of Securities Dealers, Inc.

 

2.23. “Non-Qualified Stock Option” shall mean a Stock Option to purchase Shares
awarded pursuant to this Plan that does not qualify as an Incentive Stock Option

 

4



--------------------------------------------------------------------------------

(including, without limitation, any option to purchase Shares originally
designated as or intended to qualify as an Incentive Stock Option but which does
not (for whatever reason) qualify as an Incentive Stock Option).

 

2.24. “Optionee” shall mean any Participant who has been granted and holds a
Stock Option awarded pursuant to this Plan.

 

2.25. “Participant” shall mean any Person who has been granted and holds an
Award granted pursuant to this Plan.

 

2.26. “Performance Award” shall mean any Award granted pursuant to this Plan of
Shares, rights based upon, payable in or otherwise related to Shares (including
Restricted Stock) or cash, as the Committee or Board may determine, at the end
of a specified Performance Period established by the Committee or Board and may
include, without limitation, Performance Shares or Performance Units.

 

2.27. “Performance Goal” shall mean any goal established by the Committee or its
designee that must be satisfied before a Performance Award will be payable to
the recipient of the Award. With respect to a Performance Measure selected by
the Committee for purposes of complying with Section 162(m) of the Code,
“Performance Goal” shall mean the specific target that must be met before a
Performance Award subject to Section 162(m) of the Code will be payable to the
recipient of the Award.

 

2.28. “Performance Measure” shall mean each of the business criteria the Company
may use in establishing a Performance Goal. For purposes of the Plan,
Performance Measures are limited to earnings per share; return on assets; return
on equity; return on capital; net profit after taxes; net profit before taxes;
operating profits; stock price; sales or expenses and earnings before interest,
taxes, depreciation, amortization and loss on early extinguishment of debt or
“EBITDA.”

 

2.29. “Performance Period” shall mean the period established by the Committee at
the time any Award is granted or at any time thereafter over which a Performance
Goal specified by the Committee with respect to such Award will be measured.

 

2.30. “Performance Shares” shall have the meaning set forth in Subsection 9.1 of
this Plan.

 

2.31. “Performance Units” shall have the meaning set forth in Subsection 9.1 of
this Plan.

 

2.32. “Permitted Modification” shall be deemed to be any modification of an
Award which is made in connection with a Corporate Transaction and which
provides (i) in connection with a Stock Option, that subsequent to the
consummation of the Corporate Transaction (A) the exercise price of such Stock
Option will be proportionately adjusted to reflect the exchange ratio applicable
to the particular Corporate Transaction and/or (B) the nature and amount of
consideration to be received upon exercise of the Stock Option will be the same
(on a per share basis) as was received by Persons who were holders of shares of
Common Stock immediately prior to

 

5



--------------------------------------------------------------------------------

the consummation of the Corporate Transaction, (ii) in connection with a Stock
Appreciation Right, that subsequent to the consummation of the Corporate
Transaction (A) the base price of such Stock Appreciation Right will be
proportionately adjusted to reflect the exchange ratio applicable to the
particular Corporate Transaction and/or (B) the benefits to be received by the
holder of such Stock Appreciation Right will be measured based upon the nature
and amount of consideration received (on a per share basis) by Persons who were
holders of shares of Common Stock immediately prior to the consummation of the
Corporate Transaction, and (iii) in connection with a Dividend Equivalent Right,
that subsequent to the consummation of the Corporate Transaction the benefits to
be received by the holder of such Dividend Equivalent Right will be measured
based upon the nature and amount of consideration received (on a per share
basis) by Persons who were holders of shares of Common Stock immediately prior
to the consummation of the Corporate Transaction.

 

2.33. “Person” shall mean an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization or any other form of business organization.

 

2.34. “Plan” shall mean this Hornbeck Offshore Services, Inc. Incentive
Compensation Plan as it may be amended from time to time.

 

2.35. “Reload Option” shall mean a Stock Option as defined in Subsection 6.6(b)
of this Plan.

 

2.36. “Reorganization” shall mean any stock split, stock dividend, reverse stock
split, combination of Shares or any other similar increase or decrease in the
number of Shares issued and outstanding.

 

2.37. “Restricted Stock” shall mean any Shares granted pursuant to this Plan
that are subject to restrictions or substantial risk of forfeiture.

 

2.38. “Retirement” shall mean, with respect to an Employee of the Company or any
Subsidiary, the Employee’s retirement from employment with the Company or any of
its Subsidiaries, other than discharge for Cause, on or after the date the
Employee attains age 60 provided the Employee has ten (10) years of service as
of the date the Employee retires from service, or on or after the Employee
attains age 65. With respect to a non-employee Director or advisory director,
“Retirement” shall mean such non-employee Director’s or advisory director’s
termination of service as a member of or advisory director to the Board, on or
after the date such non-employee Director or advisory director completes five
(5) years of service as a member of or advisory director to the Board.

 

2.39. “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time (or any successor to such legislation).

 

2.40. “Shares” shall mean shares of the Common Stock and any shares of capital
stock or other securities hereafter issued or issuable upon, in respect of or in
substitution or exchange for shares of Common Stock.

 

6



--------------------------------------------------------------------------------

2.41. “Stock Appreciation Right” shall mean the right of the holder thereof to
receive property or Shares with a Fair Market Value equal to or cash in an
amount equal to the excess of the Fair Market Value of the aggregate number of
Shares subject to such Stock Appreciation Right on the date of exercise over the
Fair Market Value of the aggregate number of Shares subject to such Stock
Appreciation Right on the date of the grant of such Stock Appreciation Right (or
such other value as may be specified in the agreement granting such Stock
Appreciation Right). A Stock Appreciation Right may be issued on its own or in
tandem with a Stock Option and shall be subject to such limitations as the
Committee or the Board may impose.

 

2.42. “Stock Option” shall mean any Incentive Stock Option or Non-Qualified
Stock Option.

 

2.43. “Subsidiary” shall mean a subsidiary corporation of the Company, as
defined in Section 424(f) of the Code.

 

2.44. “Transactional Consideration” shall have the meaning set forth in
Subsection 13(b) of this Plan.

 

SECTION 3. ADMINISTRATION OF THIS PLAN

 

3.1. Committee. This Plan shall be administered and interpreted by the
Committee.

 

3.2. Awards.

 

(a) Subject to the provisions of this Plan and directions from the Board, the
Committee is authorized to:

 

(i) determine the Persons to whom Awards are to be granted;

 

(ii) determine the types and combinations of Awards to be granted; the number of
Shares to be covered by an Award; the exercise price of an Award; the time or
times when an Award shall be granted and may be exercised; the terms,
performance criteria or other conditions, vesting periods or any restrictions
for an Award; any restrictions on Shares acquired pursuant to the exercise of an
Award; and any other terms and conditions of an Award;

 

(iii) interpret the provisions of this Plan;

 

(iv) prescribe, amend and rescind rules and regulations relating to this Plan;

 

(v) determine whether, to what extent and under what circumstances to provide
loans from the Company to Participants to exercise Awards granted pursuant to
this Plan, and the terms and conditions of such loans; provided, however, that
such loans shall not be available to any recipient of an Award who is a Director
or executive officer of the Company or any Affiliate if such loan

 

7



--------------------------------------------------------------------------------

would be treated as a personal loan prohibited under Section 13(k) of the
Exchange Act;

 

(vi) rely upon Employees of the Company or outside service providers for such
clerical and recordkeeping duties as may be necessary in connection with the
administration of this Plan;

 

(vii) accelerate or defer (with the consent of the Participant) the vesting of
any rights pursuant to an Award;

 

(viii) delegate to the Chief Executive Officer and to other senior officers of
the Company its duties under this Plan pursuant to such conditions or
limitations as the Committee may establish, except that the Committee may not
delegate to any person the authority to grant Awards to, or take other action
with respect to, Persons who are subject to Section 16 of the Exchange Act; and

 

(ix) make all other determinations and take all other actions necessary or
advisable for the administration of this Plan.

 

(b) Without limiting the Board’s right to amend this Plan pursuant to
Section 14, the Board may take all actions authorized by Subsection 3.2(a) of
this Plan, including, without limitation, granting such Awards pursuant to this
Plan as the Board, to the extent such Award by the Board would not implicate any
applicable securities laws, the rules of any exchange upon which the Company’s
securities are traded, or any other applicable law, may deem necessary or
appropriate.

 

3.3. Procedures.

 

(a) Proceedings by the Board with respect to this Plan will be conducted in
accordance with the articles of incorporation and bylaws of the Company.

 

(b) A majority of the Committee members shall constitute a quorum for action by
the Committee. All determinations of the Committee shall be made by not less
than a majority of its members.

 

(c) All questions of interpretation and application of this Plan or pertaining
to any question of fact or Award granted hereunder will be decided by the
Committee or the Board, whose decision will be final, conclusive and binding
upon the Company and each other affected party.

 

SECTION 4. SHARES SUBJECT TO PLAN

 

4.1. Limitations. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is 3,500,000 shares. Awards
will not reduce the number of Shares that may be issued pursuant to this Plan if
the settlement of the Award will not require the issuance of Shares, as, for
example, a Stock Appreciation Right that can be satisfied only by the payment of
cash. The

 

8



--------------------------------------------------------------------------------

following shares of Common Stock related to Awards will be available for
issuance again under the Plan:

 

(a) Common Stock related to Awards settled in cash;

 

(b) Common Stock related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without the issuance of the Common Stock;

 

(c) Common Stock equal in number to the shares of Common Stock surrendered in
payment of the exercise price of an Option; and

 

(d) Common Stock tendered or withheld in order to satisfy withholding tax
obligations.

 

Notwithstanding the foregoing, paragraph (c) will only be utilized to add back
Shares of Common Stock for the first ten (10) years following shareholder
approval of the Plan, and (d) will only be utilized for the first ten (10) years
following shareholder approval of the Plan to add back shares of Common Stock
withheld from an Award in order to satisfy the withholding tax obligation with
respect to Restricted Stock Awards. Shares to be issued may be made available
from authorized but unissued Common Stock, Common Stock held by the Company in
its treasury, or Common Stock purchased by the Company on the open market or
otherwise. During the term of this Plan, the Company will at all times reserve
and keep available the number of shares of Common Stock that shall be sufficient
to satisfy the requirements of this Plan.

 

4.2. Maximum Individual Grants. No Participant may receive during any fiscal
year of the Company Awards covering an aggregate of more than 411,000 shares of
Common Stock.

 

SECTION 5. ELIGIBILITY AND GRANT OF AWARDS

 

5.1. Eligibility. Any Employee, non-employee Director whose judgment,
initiative, and efforts contributed or may be expected to contribute to the
successful performance of the Company, or a Consultant is eligible to
participate in the Plan; provided that only Employees shall be eligible to
receive Incentive Stock Options. The Committee, upon its own action, may grant,
but shall not be required to grant, an Award to any Employee, non-employee
Director or Consultant.

 

A Participant may be granted more than one Award and Awards may be granted by
the Committee at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Committee shall determine. The grant of
an Award to a Participant shall not be deemed either to entitle the Participant
to, or to disqualify the Participant from, receipt of any other Award under the
Plan. Except as required by this Plan, Awards granted at different times need
not contain similar provisions. The Committee’s determinations under the Plan
(including without limitation determinations of which Employees, non-employee
Directors, or Consultants, if any, are to receive Awards, the form, amount and
timing of such Awards, the terms and provisions of such

 

9



--------------------------------------------------------------------------------

Awards and the agreements evidencing same) need not be uniform and may be made
by it selectively among Employees, non-employee Directors and Consultants who
receive, or are eligible to receive, Awards under the Plan.

 

5.2. Grant of Awards. The grant of an Award shall be authorized by the Committee
or the Board and shall be evidenced by an Award agreement setting forth the type
of Award or Awards being granted, the total number of Shares subject to the
Award(s), the Stock Option price (if applicable), the restriction period (if
applicable), the term of the Award, the date of the grant of the Award, and such
other terms, provisions, limitations, and, if applicable, Performance Goals, as
are approved by the Committee, but not inconsistent with the Plan. The Company
shall execute an Award agreement with a Participant after the Committee approves
the issuance of an Award. The Plan was originally submitted to and approved by
the Company’s stockholders in 2003. This amended and rested version of the Plan
shall be submitted to the Company’s stockholders for approval.

 

If the Committee establishes a purchase price, if any, for an Award of
Restricted Stock, the Participant must accept such Award within a period of 30
days (or such shorter period as the Committee may specify) after the date of the
grant of the Award by executing the applicable Award agreement and paying such
purchase price.

 

SECTION 6. STOCK OPTIONS

 

6.1. Grants. The Committee or the Board may grant Stock Options alone or in
addition to other Awards granted pursuant to this Plan to any eligible Person.
Each Person so selected shall be offered a Stock Option to purchase the number
of Shares determined by the Committee or the Board. The Committee or the Board
shall specify whether such Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option and any other terms or conditions relating to such
Award; provided, however only Employees of the Company or a Subsidiary may be
granted Incentive Stock Options. To the extent that any Stock Option designated
as an Incentive Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions, the failure of the shareholders of the
Company to authorize the issuance of Incentive Stock Options, the time or manner
of its exercise or otherwise), such Stock Option or the portion thereof which
does not qualify shall be deemed to constitute a Non-Qualified Stock Option.
Each Person to be granted a Stock Option shall enter into a written agreement
with the Company, in such form as the Committee or the Board may prescribe,
setting forth the terms and conditions (including, without limitation, the
exercise price and vesting schedule) of the Stock Option. At any time and from
time to time, the Optionee and the Committee or the Board may agree to modify an
option agreement in such respects as they may deem appropriate, including,
without limitation, the conversion of an Incentive Stock Option into a
Non-Qualified Stock Option. The Committee or the Board may require that an
Optionee meet certain conditions before the Stock Option or a portion thereof
may vest or be exercised, as, for example, that the Optionee remain in the
employ of the Company or a Subsidiary for a stated period or periods of time.

 

6.2. Incentive Stock Options Limitations.

 

10



--------------------------------------------------------------------------------

(a) In no event shall any individual be granted Incentive Stock Options to the
extent that the Shares covered by any Incentive Stock Options (and any incentive
stock options granted pursuant to any other plans of the Company or its
Subsidiaries) that may be exercised for the first time by such individual in any
calendar year have an aggregate Fair Market Value in excess of $100,000. For
this purpose, the Fair Market Value of the Shares shall be determined as of the
date(s) on which the Incentive Stock Options are granted. It is intended that
the limitation on Incentive Stock Options provided in this Subsection 6.2(a) be
the maximum limitation on Stock Options which may be considered Incentive Stock
Options pursuant to the Code.

 

(b) In no event shall any individual be granted an Incentive Stock Option after
the expiration of ten (10) years from the date this Plan is adopted or is
approved by the shareholders of the Company (if shareholder approval is required
by Section 422 of the Code).

 

(c) To the extent shareholder approval of this Plan is required by Section 422
of the Code, no individual shall be granted an Incentive Stock Option unless
this Plan is approved by the shareholders of the Company within twelve
(12) months before or after the date this Plan is initially adopted. In the
event this Plan is amended to increase the number of Shares subject to issuance
upon the exercise of Incentive Stock Options or to change the class of Employees
eligible to receive Incentive Stock Options, no individual shall be granted an
Incentive Stock Option unless such amendment is approved by the shareholders of
the Company within twelve (12) months before or after such amendment.

 

(d) No Incentive Stock Option shall be granted to any Employee owning more than
ten percent (10%) of the total combined voting power of the Company or any
Subsidiary unless the term of such Incentive Stock Option is equal to or less
than five (5) years measured from the date on which such Incentive Stock Option
is granted.

 

6.3. Option Exercise Price. The option exercise price of a Stock Option shall
not be less than one hundred percent (100%) of the Fair Market Value of the
Shares subject to such Stock Option on the date of the grant of the Stock
Option. Notwithstanding anything herein to the contrary, in no event shall any
Employee owning more than ten percent (10%) of the total combined voting power
of the Company or any Subsidiary be granted an Incentive Stock Option unless the
option exercise price of such Incentive Stock Option shall be at least one
hundred ten percent (110%) of the Fair Market Value of the Shares subject to
such Incentive Stock Option on the date of the grant of such Incentive Stock
Option.

 

6.4. Option Term. The term of a Stock Option shall be for such period of time
from the date of its grant as may be determined by the Committee or the Board;
provided, however, that no Incentive Stock Option shall be exercisable later
than ten (10) years from the date of its grant.

 

6.5. Time of Exercise. No Stock Option may be exercised unless it is exercised
prior to the expiration of its stated term and, in connection with options
granted to Employees of the Company or its Subsidiaries, at the time of such
exercise, the

 

11



--------------------------------------------------------------------------------

Optionee is, and has been continuously since the date of grant of such Stock
Option, employed by the Company or a Subsidiary, except that:

 

(a) A Stock Option may, to the extent vested as of the date the Optionee ceases
to be an Employee of the Company or a Subsidiary, be exercised during the three
month period immediately following the date the Optionee ceases (for any reason
other than death, Disability or termination for Cause) to be an Employee of the
Company or a Subsidiary (or within such other period as may be specified in the
applicable option agreement), provided that, if the Stock Option has been
designated as an Incentive Stock Option and the option agreement provides for a
longer exercise period, the exercise of such Stock Option after such three-month
period shall be treated as the exercise of a Non-Qualified Stock Option;

 

(b) If the Optionee dies while in the employ of the Company or a Subsidiary, or
within three months after the Optionee ceases (for a reason other than
termination for Cause) to be such an Employee (or within such other period as
may be specified in the applicable option agreement), a Stock Option may, to the
extent vested as of the date of the Optionee’s death, be exercised by the
Optionee’s Designated Beneficiary during the one year period immediately
following the date of the Optionee’s death (or within such other period as may
be specified in the applicable option agreement);

 

(c) If the Optionee ceases to be an Employee of the Company or a Subsidiary by
reason of the Optionee’s Disability, a Stock Option, to the extent vested as of
the date the Optionee ceases to be an Employee of the Company or a Subsidiary,
may be exercised by the Optionee or the Optionee’s legal guardian during the one
year period immediately following such date (or within such other period as may
be specified in the applicable option agreement); provided that, if the Stock
Option has been designated as an Incentive Stock Option and the option agreement
provides for a longer exercise period, the exercise of such Stock Option after
such one-year period shall be treated as the exercise of a Non-Qualified Stock
Option; and

 

(d) If the Optionee’s employment is terminated for Cause, all Stock Options held
by such Optionee shall simultaneously terminate and will no longer be
exercisable.

 

Nothing contained in this Subsection 6.5 will be deemed to extend the term of a
Stock Option or to revive any Stock Option which has previously lapsed or been
cancelled, terminated or surrendered. Stock Options granted under this Plan to
Consultants or non-employee Directors will contain such terms and conditions
with respect to the death or disability of a Consultant or non-employee Director
or termination of a Consultant’s or non-employee Director’s relationship with
the Company as the Committee or the Board deems necessary or appropriate. Such
terms and conditions will be set forth in the option agreements evidencing the
grant of such Stock Options.

 

6.6. Vesting of Stock Options.

 

(a) Each Stock Option granted pursuant to this Plan may only be exercised to the
extent that the Optionee is vested in such Stock Option. Each Stock Option shall
vest

 

12



--------------------------------------------------------------------------------

separately in accordance with the option vesting schedule determined by the
Committee or the Board, which will be incorporated in the option agreement
entered into between the Company and such Optionee. The option vesting schedule
may be accelerated if, in the discretion of the Committee or the Board, the
acceleration of the option vesting schedule would be in the best interests the
Company.

 

(b) In the event of the dissolution or liquidation of the Company, each Stock
Option granted pursuant to this Plan shall terminate as of a date to be fixed by
the Committee or Board; provided, however, that not less than thirty (30) days’
written notice of the date so fixed shall be given to each Optionee. During such
period all Stock Options which have not previously been terminated, exercised or
surrendered will (subject to the provisions of Subsections 6.4 and 6.5) fully
vest and become exercisable, notwithstanding the vesting schedule set forth in
the option agreement evidencing the grant of such Stock Option. Upon the date
fixed by the Committee or the Board, any unexercised Stock Options shall
terminate and be of no further effect.

 

(c) Upon the occurrence of a Change in Control, all Stock Options and any
associated Stock Appreciation Rights shall become fully vested and immediately
exercisable.

 

(d) Unless otherwise provided in a specific Award agreement, in the event of the
Retirement of an Employee or a non-employee Director or advisory director, all
Stock Options and any associated Stock Appreciation Rights granted pursuant to
this Plan shall upon such Retirement become fully vested and immediately
exercisable according to the terms of the respective agreement evidencing such
Stock Option and/or Stock Appreciation Right.

 

6.7. Manner of Exercise of Stock Options.

 

(a) Except as otherwise provided in this Plan, Stock Options may be exercised as
to Shares only in amounts and at intervals of time specified in the written
option agreement between the Company and the Optionee. Each exercise of a Stock
Option, or any part thereof, will, unless otherwise provided in a specific Award
agreement, be pursuant to the administrative procedures established by the
Company or its authorized designee. Payment for the Shares to be purchased upon
exercise of a Stock Option may be made in cash (by check) or in one or more of
the following methods as may be stated in the Award Agreement (at the Date of
Grant with respect to any Stock Option granted as an Incentive Stock Option),
approved by the Company and where permitted by law: (i) if a public market for
the Common Stock exists, in a cashless exercise through a “same day sale”
arrangement between the Optionee and a broker-dealer that is a member of the
NASD (an “NASD Dealer”) whereby the Optionee elects to exercise the Stock Option
and to sell a portion of the shares of Common Stock so purchased to pay for the
exercise price and whereby the NASD Dealer commits upon receipt of such shares
of Common Stock from the Company in order to complete the Optionee’s trade, to
forward the exercise price, received by the NASD Dealer as a result of the trade
executed on the same-day as the receipt of the Shares from the Company, directly
to the Company; (ii) if a public market for that class of Common Stock exists,
through a “margin” commitment

 

13



--------------------------------------------------------------------------------

from the Optionee and an NASD Dealer whereby the Optionee elects to exercise the
Stock Option and to pledge the shares of Common Stock so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the exercise price, and whereby the NASD Dealer commits upon receipt
of such shares of Common Stock to forward the exercise price directly to the
Company; (iii) by surrender for cancellation of shares of Common Stock which
either (A) have been owned by the Optionee for any applicable holding period and
have been “paid for” within the meaning of Rule 144 promulgated under the
Securities Act, or (B) were obtained by the Optionee in the public market at the
Fair Market Value per share at the time of exercise (provided that such
surrender does not result in an accounting charge for the Company); (iv) where
approved by the Committee at the time of exercise, pursuant to Section 3.2(v) of
the Plan, by delivery of the Optionee’s promissory note with such recourse,
interest, security, redemption and other provisions as the Committee may
require, provided that the par value of each of the shares of Common Stock to be
purchased is paid for in cash; or (v) in any other form of valid consideration
that is acceptable to the Committee in its sole discretion. No shares of Common
Stock may be issued until arrangements for the full payment of the purchase
price therefor has been made. The payment options provided in Section 6.7(a)(i),
(ii), or (iv) above shall not be available to any Optionee who is a Director or
executive officer of the Company or any Affiliate if such payment option would
be treated as a personal loan prohibited under Section 13(k) of the Exchange
Act.

 

(b) If an Optionee delivers Shares (including Shares of Restricted Stock)
already owned by the Optionee in full or partial payment of the exercise price
for any Stock Option, or if the Optionee elects to have the Company retain that
number of Shares out of the Shares being acquired through the exercise of the
Stock Option having a Fair Market Value equal to the exercise price of the Stock
Option being exercised, the Committee or the Board may, in its sole discretion,
authorize the grant of a new Stock Option (a “Reload Option”) for that number of
Shares equal to the number of already owned Shares surrendered (including Shares
of Restricted Stock) or newly acquired Shares being retained by the Company in
payment of the option exercise price of the underlying Stock Option being
exercised. The grant of a Reload Option will become effective upon the exercise
of the underlying Stock Option. The option exercise price of the Reload Option
shall be the Fair Market Value of a Share on the effective date of the grant of
the Reload Option. Each Reload Option shall be exercisable no later than the
time when the underlying stock option being exercised could be last exercised.
The Committee or the Board may also specify additional terms, conditions and
restrictions for the Reload Option and the Shares to be acquired upon the
exercise thereof.

 

(c) An Optionee shall not have any of the rights of a shareholder of the Company
with respect to the Shares subject to a Stock Option except to the extent that
such Stock Option is exercised and one or more certificates representing such
Shares shall have been delivered to the Optionee.

 

SECTION 7. STOCK APPRECIATION RIGHTS

 

7.1. Grants. The Committee or the Board may grant to any eligible Consultant,
non-employee Director or Employee of the Company or a Subsidiary a

 

14



--------------------------------------------------------------------------------

stand-alone Stock Appreciation Right or a Stock Appreciation Right issued in
tandem with a Stock Option. Stock Appreciation Rights shall be subject to such
terms and conditions as the Committee or the Board shall impose. The grant of
the Stock Appreciation Right may provide that the holder will be paid for the
value of the Stock Appreciation Right either in cash or in Shares, or a
combination thereof, at the sole discretion of the Committee or the Board. In
the event of the exercise of a Stock Appreciation Right payable in Shares, the
holder of the Stock Appreciation Right shall receive that number of whole Shares
having an aggregate Fair Market Value on the date of exercise equal to the value
obtained by multiplying (i) either (a) in the case of a Stock Appreciation Right
issued in tandem with a Stock Option, the difference between the Fair Market
Value of a Share on the date of exercise over the exercise price per share of
the related Stock Option, or (b) in the case of a stand-alone Stock Appreciation
Right, the difference between the Fair Market Value of a Share on the date of
exercise over the Fair Market Value of a Share on the date of the grant of the
Stock Appreciation Right by (ii) the number of Shares with respect to which the
Stock Appreciation Right is exercised. However, notwithstanding the foregoing,
the Committee or the Board, in its sole discretion, may place a ceiling on the
amount payable upon exercise of a Stock Appreciation Right, but any such
limitation shall be specified at the time that the Stock Appreciation Right is
granted.

 

7.2. Exercisability. A Stock Appreciation Right granted in tandem with an
Incentive Stock Option (i) may be exercised at, and only at, the times and to
the extent the related Incentive Stock Option is exercisable, (ii) will expire
upon the termination or expiration of the related Incentive Stock Option,
(iii) may not result in a Participant realizing more than 100% of the difference
between the exercise price of the related Incentive Stock Option and the Fair
Market Value of the Shares subject to the related Incentive Stock Option at the
time the Stock Appreciation Right is exercised, and (iv) may be exercised at,
and only at, such times as the Fair Market Value of the Shares subject to the
related Incentive Stock Option exceeds the exercise price of the related
Incentive Stock Option. A Stock Appreciation Right granted in tandem with a
Non-Qualified Stock Option will be exercisable as provided by the Committee or
the Board and will have such other terms and conditions as the Committee or the
Board may determine. A Stock Appreciation Right may be transferred at, and only
at, the times and to the extent the related Stock Option is transferable. If a
Stock Appreciation Right is granted in tandem with a Stock Option, there shall
be surrendered and cancelled from the related Stock Option at the time of
exercise of the Stock Appreciation Right, in lieu of exercise pursuant to the
related Stock Option, that number of Shares as shall equal the number of Shares
as to which the tandem Stock Appreciation Right shall have been exercised.

 

7.3. Certain Limitations on Non-Tandem Stock Appreciation Rights. A stand-alone
Stock Appreciation Right will be exercisable as provided by the Committee or the
Board and will have such other terms and conditions as the Committee or the
Board may determine. A stand-alone Stock Appreciation Right is subject to
acceleration of vesting or immediate termination in certain circumstances in the
same manner as Stock Options pursuant to Subsections 6.5 and 6.6 of this Plan.

 

15



--------------------------------------------------------------------------------

7.4. Limited Stock Appreciation Rights. The Committee and the Board may grant
Stock Appreciation Rights which will become exercisable only upon the occurrence
of a Change in Control or such other event as the Committee or the Board may
designate at the time of grant or thereafter. Such a Stock Appreciation Right
may be issued either as a stand-alone Stock Appreciation Right or in tandem with
a Stock Option.

 

SECTION 8. RESTRICTED STOCK

 

8.1. Grants. The Committee or the Board may grant Awards of Restricted Stock to
any Consultant, non-employee Director or Employee of the Company or a Subsidiary
for such minimum consideration, if any, as may be required by applicable law or
such greater consideration as may be determined by the Committee or the Board,
in its sole discretion. The terms and conditions of the Restricted Stock shall
be specified by the Award agreement. The Committee or the Board, in its sole
discretion, may specify any particular rights which the Participant to whom a
grant of Restricted Stock is made shall have in the Restricted Stock during the
restriction period and the forfeiture restrictions applicable to the particular
Award, the vesting schedule (which may be based on service, satisfaction of one
or more Performance Goals or other factors) and rights to acceleration of
vesting (including, without limitation, whether non-vested Shares are forfeited
or vested upon termination of employment) or the lapsing of the forfeiture
restrictions. Further, the Committee or the Board may grant Performance Awards
consisting of Restricted Stock by conditioning the grant, or vesting or such
other factors, such as the release, expiration or lapse of the forfeiture
restrictions upon any such Award (including the acceleration of any such
conditions or terms) of such Restricted Stock upon the attainment of one or more
specified goals, including, as necessary to comply with the requirements of
Section 162(m) of the Code, Performance Goals, or such other factors as the
Committee or the Board may determine. The Committee or the Board shall also
determine when the forfeiture restrictions shall lapse or expire and the
conditions, if any, pursuant to which the Restricted Stock will be forfeited or
sold back to the Company. Each Award of Restricted Stock may have different
forfeiture restrictions and conditions. Unless otherwise set forth in the Award
agreement, Restricted Stock may not be sold, pledged, encumbered or otherwise
disposed of by the recipient until the forfeiture restrictions specified in the
Award lapse. Awards of Restricted Stock are subject to acceleration of vesting,
termination of the forfeiture restrictions and termination in the same manner as
Stock Options pursuant to Subsections 6.5 and 6.6 of this Plan.

 

8.2. Awards and Certificates. Evidence of the Award of Restricted Stock issued
hereunder may be accomplished in such manner as the Company, or their authorized
representative shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a stock certificate or
certificates in the name of the Participant or in the name of such other party
or parties as the Company and its authorized representative deem appropriate. In
the event any stock certificate is issued in respect of Shares of Restricted
Stock, such certificate shall bear an appropriate legend with respect to the
restrictions applicable to such Award. The Company may retain, at its option,
the physical custody of any stock certificate

 

16



--------------------------------------------------------------------------------

representing any awards of Restricted Stock during the restriction period or
require that the certificates evidencing Restricted Stock be placed in escrow or
trust, along with a stock power endorsed in blank, until all restrictions are
removed or expire. In the event the Award of Restricted Stock is documented or
recorded electronically, the Company and its authorized representatives shall
ensure that the Participant is prohibited from selling, assigning, pledging,
exchanging, hypothecating or otherwise transferring the Restricted Stock while
such Shares are unvested or still subject to the forfeiture restrictions.

 

SECTION 9. PERFORMANCE AWARDS

 

9.1. Grants. A Performance Award may consist of either or both, as the Committee
or the Board may determine, of (i) the right to receive Shares or Restricted
Stock, or any combination thereof as the Committee or the Board may determine
(“Performance Shares”), or (ii) the right to receive a fixed dollar amount
payable in Shares, Restricted Stock, cash or any combination thereof, as the
Committee or the Board may determine (“Performance Units”). The Committee or the
Board may grant Performance Awards to any eligible Consultant, non-employee
Director or Employee of the Company or a Subsidiary, for such minimum
consideration, if any, as may be required by applicable law or such greater
consideration as may be determined by the Committee or the Board, in its sole
discretion. The terms and conditions of Performance Awards shall be specified at
the time of the grant and may include provisions establishing the performance
period, the performance criteria to be achieved during a performance period, the
criteria used to determine vesting or the lapsing of applicable forfeiture
restrictions (including the acceleration thereof), whether Performance Awards
are forfeited or vest upon termination of employment during a performance period
and the maximum or minimum settlement values. Each Performance Award shall have
its own terms and conditions, which shall be determined in the sole discretion
of the Committee or the Board. If the Committee or the Board determines, in its
sole discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure or for other reasons that the Committee or the Board deems
satisfactory, the Committee or the Board may modify the performance measures or
objectives and/or the performance period. Awards of Performance Shares and/or
Performance Units are subject to acceleration of vesting, termination of
restrictions and termination in the same manner as Stock Options pursuant to
Subsections 6.5 and 6.6 of this Plan.

 

9.2. Terms and Conditions. Performance Awards may be valued by reference to the
Fair Market Value of a Share or according to any other formula or method deemed
appropriate by the Committee or the Board, in its sole discretion, including,
but not limited to, achievement of specific financial, production, sales, cost
or earnings performance objectives that the Committee or the Board believes to
be relevant or the Company’s performance or the performance of the Common Stock
measured against the performance of the market, the Company’s industry segment
or its direct competitors. Performance Awards may also be conditioned upon the
applicable Participant remaining in the employ of the Company or one of its
Subsidiaries for a

 

17



--------------------------------------------------------------------------------

specified period. Performance Awards may be paid in cash, Shares (including
Restricted Stock) or other consideration, or any combination thereof.
Performance Awards may be payable in a single payment or in installments and may
be payable at a specified date or dates or upon attaining the performance
objective or objectives, all at the sole discretion of the Committee or the
Board. The extent to which any applicable performance objective has been
achieved shall be conclusively determined by the Committee or the Board in its
sole discretion.

 

SECTION 10. OTHER AWARDS

 

The Committee or the Board may grant to any eligible Consultant, non-employee
Director or Employee of the Company or a Subsidiary other forms of Awards based
upon, payable in or otherwise related to, in whole or in part, Shares, if the
Committee or the Board, in its sole discretion, determines that such other form
of Award is consistent with the purposes of this Plan. The terms and conditions
of such other form of Award shall be specified in a written agreement which sets
forth the terms and conditions of such Award, including, but not limited to, the
price, if any, and the vesting schedule, if any, of such Award. Such Awards may
be granted for such minimum consideration, if any, as may be required by
applicable law or for such other greater consideration as may be determined by
the Committee or the Board, in its sole discretion.

 

SECTION 11. COMPLIANCE WITH SECURITIES AND OTHER LAWS

 

As a condition to the issuance or transfer of any Award or any security issuable
in connection with such Award, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that (i) such issuance and/or
transfer will not be in violation of the Securities Act or any other applicable
securities laws and (ii) such issuance and/or transfer will not be in violation
of the rules and regulations of any securities exchange or automated quotation
system on which the Common Stock is listed or admitted to trading. Further, the
Company may refrain from issuing, delivering or transferring any Award or any
security issuable in connection with such Award until the Committee or the Board
has determined that such issuance, delivery or transfer will not violate such
securities laws or rules and regulations and that the recipient has tendered to
the Company any federal, state or local tax owed as a result of such issuance,
delivery or transfer, when the Company has a legal liability to satisfy such
tax. The Company shall not be liable for damages due to delay in the issuance,
delivery or transfer of any Award or any security issuable in connection with
such Award or any agreement, instrument or certificate evidencing such Award or
security for any reason whatsoever, including, but not limited to, a delay
caused by the listing requirements of any securities exchange or automated
quotation system or any registration requirements under the Securities Act, the
Exchange Act, or under any other state or federal law, rule or regulation. The
Company is under no obligation to take any action or incur any expense to
register or qualify the issuance, delivery or transfer of any Award or any
security issuable in connection with such Award under applicable securities laws
or to perfect any exemption from such registration or qualification or to list
any security on any securities exchange or automated quotation system.
Furthermore, the Company will have no liability to any person for refusing to
issue, deliver or transfer any Award or any security issuable in

 

18



--------------------------------------------------------------------------------

connection with such Award if such refusal is based upon the foregoing
provisions of this Section 11. As a condition to any issuance, delivery or
transfer of any Award or any security issuable in connection with such Award,
the Company may place legends on any agreement, instrument or certificate
evidencing such Award or security, issue stop transfer orders with respect
thereto and require such agreements or undertakings as the Company may deem
necessary or advisable to assure compliance with applicable laws or regulations,
including, if the Company or its counsel deems it appropriate, representations
from the recipient of such Award or security to the effect that such recipient
is acquiring such Award or security solely for investment and not with a view to
distribution and that no distribution of the Award or the security will be made
unless registered pursuant to applicable federal and state securities laws, or
in the opinion of counsel to the Company, such registration is unnecessary.

 

SECTION 12. ADJUSTMENTS UPON THE OCCURRENCE OF A REORGANIZATION OR CORPORATE
TRANSACTION

 

(a) In the event of a Reorganization, the number of Shares subject to this Plan
and to each outstanding Award, and the exercise price of each Award which is
based upon Shares, shall (to the extent deemed appropriate by the Committee or
the Board) be proportionately adjusted (as determined by the Committee or the
Board in its sole discretion) to account for any increase or decrease in the
number of issued and outstanding Shares of the Company resulting from such
Reorganization.

 

(b) If a Corporate Transaction is consummated and immediately following the
consummation of such Corporate Transaction the Persons who were holders of
shares of Common Stock immediately prior to the consummation of such Corporate
Transaction do not receive any securities or other property (hereinafter
collectively referred to as “Transactional Consideration”) as a result of such
Corporate Transaction and substantially all of such Persons continue to hold the
shares of Common Stock held by them immediately prior to the consummation of
such Corporate Transaction (in substantially the same proportions relative to
each other), the Awards will remain outstanding and will (subject to the
provisions of Subsections 6.1, 6.6(c), 7.1, 7.3, 8.1 and 9.1) continue in full
force and effect in accordance with its terms (without any modification)
following the consummation of the Corporate Transaction.

 

(c) If a Corporate Transaction is consummated and immediately following the
consummation of such Corporate Transaction the Persons who were holders of
shares of Common Stock immediately prior to the consummation of such Corporate
Transaction do receive Transactional Consideration as a result of such Corporate
Transaction or substantially all of such Persons do not continue to hold the
shares of Common Stock held by them immediately prior to the consummation of
such Corporate Transaction (in substantially the same proportions relative to
each other), the terms and conditions of the Awards will be modified as follows:

 

(i) If the documentation pursuant to which a Corporate Transaction will be
consummated provides for the assumption or substitution by the entity issuing
Transactional Consideration to the Persons who were the holders of shares

 

19



--------------------------------------------------------------------------------

of Common Stock immediately prior to the consummation of such Corporate
Transaction of the Awards granted pursuant to this Plan without any modification
or amendment (other than Permitted Modifications and the modifications
contemplated by Subsections 6.1, 6.6(c), 7.1, 7.3, 8.1 and 9.1 of this Plan),
each such Award will remain outstanding and will continue in full force and
effect in accordance with its terms following the consummation of such Corporate
Transaction (subject to such Permitted Modifications and the provisions of
Subsections 6.1, 6.6(c), 7.1, 7.3, 8.1 and 9.1.

 

(d) If the documentation pursuant to which a Corporate Transaction will be
consummated does not provide for the assumption or substitution by the entity
issuing Transactional Consideration to the Persons who were the holders of
shares of Common Stock immediately prior to the consummation of such Corporate
Transaction of the Awards granted pursuant to this Plan without any modification
or amendment (other than Permitted Modifications), all vesting restrictions
(performance-based or otherwise) applicable to Awards which will not be so
assumed will, to the extent (i) not otherwise provided for in an Award
agreement, or (ii) it will not affect the deductibility of any compensation
related to such Award, accelerate and the holders of such Awards may (subject to
the expiration of the term of such Awards) exercise/receive the benefits of such
Awards without regard to such vesting restrictions during the ten (10) day
period immediately preceding the consummation of such Corporate Transaction. For
purposes of the immediately preceding sentence, all Performance Goals will be
deemed to have been satisfied in full. The Company will provide each Participant
holding Awards which will not be so assumed or substituted with reasonable
notice of the termination of such vesting restrictions and the impending
termination of such Awards. Upon the consummation of such a Corporate
Transaction, all unexercised Awards which are not to be so assumed will
automatically terminate and cease to be outstanding.

 

Nothing contained in this Section 12 will be deemed to extend the term of an
Award or to revive any Award which has previously lapsed or been cancelled,
terminated or surrendered.

 

SECTION 13. AMENDMENT OR TERMINATION OF THIS PLAN

 

13.1. Amendment of This Plan. Notwithstanding anything contained in this Plan to
the contrary, all provisions of this Plan (including, without limitation, the
maximum number of Shares that may be issued with respect to Awards to be granted
pursuant to this Plan) may at any time or from time to time be modified or
amended by the Board; provided, however, that no Award at any time outstanding
pursuant to this Plan may be modified, impaired or cancelled adversely to the
holder of the Award without the consent of such holder.

 

13.2. Termination of This Plan. The Board may suspend or terminate this Plan at
any time, and such suspension or termination may be retroactive or prospective.
Termination of this Plan shall not impair or affect any Award previously granted
hereunder and the rights of the holder of the Award shall remain in effect until
the

 

20



--------------------------------------------------------------------------------

Award has been exercised in its entirety or has expired or otherwise has been
terminated by the terms of such Award.

 

SECTION 14. AMENDMENTS AND ADJUSTMENTS TO AWARDS

 

The Committee or the Board may amend, modify or terminate any outstanding Award
with the Participant’s consent at any time prior to payment or exercise in any
manner not inconsistent with the terms of this Plan, including, without
limitation, (i) to change the date or dates as of which and/or the terms and
conditions pursuant to which (A) a Stock Option becomes exercisable or (B) a
Performance Award is deemed earned, (ii) to amend the terms of any outstanding
Award to provide an exercise price per share which is higher or lower than the
then current exercise price per share of such outstanding Award or (iii) to
cancel an Award and grant a new Award in substitution therefor under such
different terms and conditions as the Committee or the Board determines in its
sole discretion to be appropriate including, but not limited to, having an
exercise price per share which may be higher or lower than the exercise price
per share of the cancelled Award. The Committee or the Board may also make
adjustments in the terms and conditions of, and the criteria included in
agreements evidencing Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 12 hereof)
affecting the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee or the Board determines that such adjustments
are appropriate to prevent reduction or enlargement of the benefits or potential
benefits intended to be made available pursuant to this Plan. Any provision of
this Plan or any agreement regarding an Award to the contrary notwithstanding,
the Committee or the Board may cause any Award granted to be cancelled in
consideration of a cash payment or alternative Award made to the holder of such
cancelled Award equal in value to the Fair Market Value of such cancelled Award.
The determinations of value pursuant to this Section 14 shall be made by the
Committee or the Board in its sole discretion.

 

SECTION 15. GENERAL PROVISIONS

 

15.1. No Limit on Other Compensation Arrangements. Nothing contained in this
Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

15.2. No Right to Employment or Continuation of Relationship. Nothing in this
Plan or in any Award, nor the grant of any Award, shall confer upon or be
construed as giving any Participant any right to remain in the employ of the
Company or a Subsidiary or to continue as a Consultant or non-employee Director.
Further, the Company or a Subsidiary may at any time dismiss a Participant from
employment or terminate the relationship of any Consultant or non-employee
Director with the Company or any Subsidiary, free from any liability or any
claim pursuant to this Plan, unless otherwise expressly provided in this Plan or
in any agreement evidencing an Award made under this Plan. No Consultant,
non-employee Director or Employee of the Company or any Subsidiary shall have
any claim to be granted any Award, and

 

21



--------------------------------------------------------------------------------

there is no obligation for uniformity of treatment of any Consultant,
non-employee Director or Employee of the Company or any Subsidiary or of any
Participants.

 

15.3. GOVERNING LAW. THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN AND ANY
RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

15.4. Severability. If any provision of this Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any individual or Award, or would disqualify this Plan or any Award under any
law deemed applicable by the Committee or the Board, such provision shall be
construed or deemed amended to conform to applicable law, or if it cannot be
construed or deemed amended without, in the sole determination of the Committee
or the Board, materially altering the intent of this Plan or the Award, such
provision shall be stricken as to such jurisdiction, individual or Award and the
remainder of this Plan and any such Award shall remain in full force and effect.

 

15.5. No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award, and the Committee or the Board shall
determine, in its sole discretion, whether cash, other securities or other
property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be cancelled,
terminated or otherwise eliminated.

 

15.6. Headings. Headings are given to the Sections and Subsections of this Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

15.7. Effective Date. The provisions of this Plan that relate to the grant of
Incentive Stock Options shall be effective as of the date of the approval of
this Plan by the shareholders of the Company. All other provisions of this Plan
shall be effective as of the Effective Date.

 

15.8. Code Section 83(b) Elections. The Company, its Subsidiaries and Affiliated
Entities have no responsibility for a Participant’s election, attempt to elect
or failure to elect to include the value of an Award subject to Section 83 in
the Participant’s gross income for the year of grant pursuant to Section 83(b)
of the Code. Any Participant who makes an election pursuant to Section 83(b)
will promptly provide the Committee with a copy of the election form.

 

15.9. Code Section 162(m). It is the intent of the Company that the Plan comply
in all respects with Section 162(m) of the Code and that any ambiguities or
inconsistencies in construction of the Plan be interpreted to give effect to
such intention. If the Committee intends for a Performance Award or the Award of
Restricted Stock Award to be granted and administered in a manner designed to

 

22



--------------------------------------------------------------------------------

preserve the deductibility of the resulting compensation in accordance with
Section 162(m) of the Code, then the Performance Measure selected, the
Performance Goal (in terms of an objective formula or standard pursuant to which
a third party with knowledge of the relevant performance results could calculate
the amount to be paid), the maximum number of Shares that may be awarded, within
the limit described in Section 4.2 hereof, and the Performance Period applicable
to such Award shall be established in writing by the Committee no later than the
earlier of (i) 90 days after the commencement of the relevant Performance Period
and (ii) the date as of which 25% of the Performance Period has elapsed. At the
time a Performance Goal is established, its outcome must be substantially
uncertain. The Committee’s discretion to modify or waive the Performance Goal
related to the vesting of the Award may be restricted in order to comply with
Section 162(m) of the Code.

 

15.10. Code Section 409A. It is the intent of the Company that no Award under
the Plan be subject to Section 409A of the Code. The Committee shall design and
administer the Awards under the Plan so that they are not subject to
Section 409A of the Code.

 

15.11. Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Award if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the 1934 Act and Section 162(m) of the Code); and, as a condition of any sale or
issuance of Shares under an Award, the Committee may require such agreements or
undertakings, if any, as the Committee may deem necessary or advisable to assure
compliance with any such law or regulation. The Plan, the grant and exercise of
an Award hereunder, and the obligation of the Company to sell and deliver
Shares, shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

 

15.12. Tax Requirements.

 

(a) Whenever Shares are to be issued under an Award of Restricted Stock or a
Performance Award, or pursuant to the exercise of a Stock Option or Stock
Appreciation Right, or other Award or cash is to be paid pursuant to the terms
of the Plan, under circumstances in which the Company, or its designee, believes
that any federal, state or local tax withholding may be imposed, the Company or
Subsidiary, as the case may be, shall have the right to require the Participant
to remit to the Company or Subsidiary, as the case may be, an amount sufficient
to satisfy the minimum federal, state and local tax withholding requirements
prior to the electronic transfer of ownership, the delivery of any certificate
for Shares, if applicable, or any proceeds; provided, however, that in the case
of a Participant who receives an Award of Restricted Stock or a Performance
Award under the Plan which remains subject to forfeiture restrictions or is not
fully vested, the Participant shall remit such amount on the first business day
following the Tax Date. The

 

23



--------------------------------------------------------------------------------

“Tax Date” for purposes of this Section 15.12 shall be the date on which the
amount of tax to be withheld is determined. If a Participant makes a disposition
of Common Stock acquired upon the exercise of an Incentive Stock Option within
either two years after the Stock Option was granted or one year after its
exercise by the Participant, the Participant shall promptly notify the Company
and the Company shall have the right to require the Participant to pay to the
Company an amount sufficient to satisfy federal, state and local tax withholding
requirements.

 

(b) A Participant who is obligated to pay the Company an amount required to be
withheld under applicable tax withholding requirements may pay such amount
(i) in cash; (ii) in the discretion of the Committee, or its designee, through
the delivery to the Company of previously-owned Shares having an aggregate Fair
Market Value on the Tax Date equal to the tax obligation provided that the
previously owned Shares delivered in satisfaction of the withholding obligations
must have been held by the Participant for at least six (6) months; (iii) in the
discretion of the Company, or its designee, through the Company’s withholding
Shares otherwise issuable to the Participant having a Fair Market Value on the
Tax Date equal to the amount of tax required to be withheld, or (iv) in the
discretion of the Committee, or its designee, through a combination of the
procedures set forth in subsections (i), (ii) and (iii) of this
Section 15.12(b).

 

15.13. Transferability of Awards.

 

(a) Other than pursuant to a valid qualified domestic relations order as defined
in Section 414(p) of the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), as provided in paragraph (b) of this
Section 15.13, below, Incentive Stock Options may not be transferred or assigned
other than by will or the laws of descent and distribution and may be exercised
during the lifetime of the Participant only by the Participant or the
Participant’s legally authorized representative, and each Award agreement in
respect of an Incentive Stock Option shall so provide. The designation by a
Participant of a Beneficiary will not constitute a transfer of the Stock Option.
The Committee may waive or modify any limitation contained in the preceding
sentences of this Section 15.13 that is not required for compliance with
Section 422 of the Code. The Committee may, in its discretion, authorize all or
a portion of a Non-Qualified Stock Option or SAR to be granted to a Participant
to be on terms which permit transfer by such Participant to (i) the spouse,
children or grandchildren of the Participant (“Immediate Family Members”),
(ii) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or (iii) a partnership in which such Immediate Family Members are the
only partners, (iv) an entity exempt from federal income tax pursuant to
Section 501(c)(3) of the Code or any successor provision, or (v) a split
interest trust or pooled income fund described in Section 2522(c)(2) of the Code
or any successor provision, provided that (w) there shall be no consideration
for any such transfer, (x) the Award Agreement pursuant to which such
Non-Qualified Stock Option or SAR is granted must be approved by the Committee
and must expressly provided for transferability in a manner consistent with this
Section 15.13, (y) no such transfer shall be permitted if the Common Stock
issuable under such transferred Stock Option would not be eligible to be
registered on Form S-8 promulgated under the Securities Act, and (z) subsequent
transfers of transferred Non-Qualified Stock Options or Stock Appreciation
Rights shall

 

24



--------------------------------------------------------------------------------

be prohibited except those by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended.
Following transfer, any such Non-Qualified Stock Option and SAR shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, provided that for purposes of Section 6.7 or Section 7, as
applicable, and Articles 12, 13, 14, and 15 hereof the term “Participant” shall
be deemed to include the transferee. The events of a termination of service
shall continue to be applied with respect to the original Participant, following
which the Non-Qualified Stock Options and Stock Appreciation Rights shall be
exercisable by the transferee only to the extent and for the periods specified
in the original Award agreement and applicable to the Participant. The Committee
and the Company shall have no obligation to inform any transferee of a
Non-Qualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Option. The Company shall have no obligation to register
with any federal or state securities commission or agency any Common Stock
issuable or issued under a Non-Qualified Stock Option or SAR that has been
transferred by a Participant under this Section 15.13.

 

(b) Notwithstanding the foregoing, Options and such other Awards as the
Committee may determine may be transferred pursuant to a valid qualified
domestic relations order as defined in Section 414(p) of the Code or Title I of
ERISA pursuant to which a court has determined, in connection with a divorce
proceeding, that a spouse or former spouse of a Participant has an interest in
the Participant’s Award under the Plan. Any Incentive Stock Option transferred
pursuant to this Section 15.13 shall cease to be an Incentive Stock Option on
the date of such transfer and shall be treated for all purposes as a
Non-Qualified Stock Option in the hands of the transferee. Following any such
transfer each Award transferred shall continue to be subject to the same terms
and conditions of the Plan and the Award agreement applicable to the Award
immediately prior to transfer, provided that for all purposes under the Plan the
term “Participant” shall be deemed to include the transferee. The effect a
termination of Service shall have on the exercisability of an Award with respect
to the original Participant shall continue to apply to a transferee after a
transfer pursuant to this Section 15.13, so that the Award transferred shall be
exercisable by the transferee only to the extent and for the periods specified
in the Plan, unless different periods are otherwise provided in a Participant’s
original Award agreement. The Committee and the Company shall have no obligation
to inform any transferee of an Award of any expiration, termination, lapse or
acceleration of such Award. The Company shall have no obligation to register
with any federal or state securities commission or agency any Stock issuable or
issued under an Award that has been transferred pursuant to this Section 15.13.

 

15.14. Rights of Participants. Except as hereinbefore expressly provided in this
Plan, any Person to whom an Award is granted shall have no rights by reason of
any subdivision or consolidation of stock of any class or the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class or by reason of any dissolution, liquidation, reorganization,
merger or consolidation or spinoff of assets or stock of another corporation,
and any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class

 

25



--------------------------------------------------------------------------------

shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or exercise price of Shares subject to an Award.

 

15.15. No Limitation Upon the Rights of the Company. The grant of an Award
pursuant to this Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, or changes of its capital or
business structure; to merge, convert or consolidate; to dissolve or liquidate;
or sell or transfer all or any part of its business or assets.

 

15.16. Date of Grant of an Award. Except as noted in this Section 15.16, the
granting of an Award shall take place only upon the execution and delivery by
the Company and the Participant of a written agreement and neither any other
action taken by the Committee or the Board nor anything contained in this Plan
or in any resolution adopted or to be adopted by the Committee, the Board or the
shareholders of the Company shall constitute the granting of an Award pursuant
to this Plan. Solely, for purposes of determining the Fair Market Value of the
Shares subject to an Award, such Award will be deemed to have been granted as of
the date specified by the Committee or the Board notwithstanding any delay which
may elapse in executing and delivering the applicable agreement.

 

26